Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 1 of 15


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                                  CASE NO.:

  DOLORES DOWNS GAZZOLA,

         Plaintiff,

  vs.

  NCL (BAHAMAS) LTD.,
  A BERMUDA COMPANY d/b/a NCL,
  a Foreign Profit Corporation, and
  SPECIAL NEEDS GROUP, INC.,
  a Florida Profit Corporation,

         Defendants.

                                              /

                                                  COMPLAINT

         Plaintiff, DOLORES DOWNS GAZZOLA, by and through the undersigned counsel, hereby

  sues the Defendant, NCL (BAHAMAS) LTD., A BERMUDA COMPANY, a Foreign Profit

  Corporation, (hereinafter referred to as “NCL”) and SPECIAL NEEDS GROUP, INC. (hereinafter

  referred to as “SNG”), a Florida Profit Corporation,, and alleges as follows in support thereof:

         1.        This is an action for damages that exceeds this Court's minimum jurisdictional

  requirements, to wit, $75,000.00, exclusive of all interest and costs. This Court has Jurisdiction

  under 28 U.S.C. § 1332 and the forum selection clause contained in the Ticket Contract (Plaintiff's

  Exhibit “A”, ¶14) between Plaintiff and Defendants, and under the general maritime law of the

  United States.

         2.        That at all times material hereto, Plaintiff was and is a resident of the State of Georgia

  and otherwise sui juris.




                              A MEMBER OF GOLDBERG & DOHAN, L.L.P.
                 2020 PONCE DE LEON BLVD., SUITE 1006, CORAL GABLES, FL 33134
               TEL: (305)536-3400   PRIMARY SERVICE E-MAIL: SERVICE@GODOLAW.COM
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 2 of 15
                                                         CASE NO.


         3.      That at all times material hereto, Defendant, NCL, is a foreign corporation, authorized

  to do, and was doing, business in the state of Florida, providing cruise voyages to paying passengers.

         4.      That at all times material hereto, Defendant, SNG, is a Florida corporation, authorized

  to do, and was doing, business in the state of Florida, providing cruise passengers wheelchair

  equipment.

         5.      That at all times material hereto, Defendant, NCL, owned, maintained, operated

  and/or controlled the cruise ship known as the “NORWEGIAN SUN.”

         6.      That venue is proper in the Southern District of Florida in that Defendant's principal

  place of business is in Miami-Dade County, Florida and this action arose from injuries sustained on

  a sea-going cruise that originated from Miami-Dade County, Florida.

         7.      All conditions precedent to the institution of this action have been satisfied, or

  otherwise excused, including the pre-suit notice required by the terms and conditions of the Ticket

  Contract, ¶10.(a.).

         8.      That on August 8, 2018, Plaintiff, DOLORES DOWNS GAZZOLA, was a

  fare-paying passenger on the “NORWEGIAN SUN,” which was at all times material hereto a vessel

  owned and/or operated by Defendant, NCL.

         9.      That on August 8, 2018, Plaintiff, DOLORES DOWNS GAZZOLA, was an invitee

  upon the vessel owned and operated by Defendant, NCL.

         10.     That on August 8, 2018, Plaintiff, DOLORES DOWNS GAZZOLA, was using a

  wheelchair owned and provided to Defendant, NCL by Defendant, SNG.

         11.     At all times material hereto, Defendants owed a duty to Plaintiff to exercise

  reasonable care.




                                                   -2-
                              A MEMBER OF GOLDBERG & DOHAN, L.L.P.
                 2020 PONCE DE LEON BLVD., SUITE 1006, CORAL GABLES, FL 33134
               TEL: (305)536-3400   PRIMARY SERVICE E-MAIL: SERVICE@GODOLAW.COM
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 3 of 15
                                                       CASE NO.


         12.    Defendants breached their duty owed to Plaintiff, by committing one or more of the

  following negligent acts and/or omissions:

                a.      Defendants created and/or allowed a dangerous condition to
                        be created and remain, to wit: an unsafe wheelchair with
                        faulty brakes causing the wheelchair to go down an
                        embankment out of control, and Plaintiff to be ejected from
                        the wheelchair and strike the ground.

                b.      Defendants failed to inspect, maintain and repair the
                        wheelchair.

                c.      Defendants failed to eliminate the hazards associated with use
                        of the wheelchair.

                d.      Defendants did not warn the Plaintiff of the dangerous
                        condition of the wheelchair.

         13.    These negligent conditions were created by Defendants, known to Defendants, or had

  existed for a sufficient length of time so that Defendants should have known of them.

         14.    Further, Defendants were negligent in the development and/or application of its

  policies and procedures for providing passengers with wheelchairs and/or warning of dangerous

  conditions it knew or should have known existed.

         15.    As a result of the aforesaid negligence of Defendants, Plaintiff, DOLORES DOWNS

  GAZZOLA, suffered:

                a.      Bodily Injury;

                b.      Pain and Suffering;

                c.      Disability;

                d.      Physical Impairment;

                e.      Disfigurement;




                                                 -3-
                              A MEMBER OF GOLDBERG & DOHAN, L.L.P.
                 2020 PONCE DE LEON BLVD., SUITE 1006, CORAL GABLES, FL 33134
               TEL: (305)536-3400   PRIMARY SERVICE E-MAIL: SERVICE@GODOLAW.COM
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 4 of 15
                                                           CASE NO.


                    f.     Mental Anguish;

                    g.     Inconvenience;

                    h.     Loss of Capacity for the Enjoyment of Life;

                    i.     Aggravation of an Existing Disease or Physical Defect;

                    j.     Activation of a Latent Disease or Physical Defect;

                    k.     Expense of Hospitalization, Medical and Nursing care and treatment in the

                           past; and

                    l.     Expense of Hospitalization, Medical and Nursing care and treatment to be so

                           obtained in the future.

  All the losses are either permanent and/or continuing, and Plaintiff is expected to suffer the losses

  in the future.

          16.       In addition, as a direct and proximate result of the negligence of Defendant as

  aforesaid, Plaintiff further lost the value of the cruise and other attendant expenses and costs.

          WHEREFORE, Plaintiff, DOLORES DOWNS GAZZOLA, demands judgment against

  Defendants for compensatory damages in excess of SEVENTY FIVE THOUSAND DOLLARS

  ($75,000.00), costs and interest allowable by law.

                                       DEMAND FOR JURY TRIAL

          Plaintiff, DOLORES DOWNS GAZZOLA, hereby demands a trial by jury of all issues

  triable as a matter of right by a jury.


  Dated: April 19, 2019.

                                            Respectfully submitted,




                                                     -4-
                                  A MEMBER OF GOLDBERG & DOHAN, L.L.P.
                     2020 PONCE DE LEON BLVD., SUITE 1006, CORAL GABLES, FL 33134
                   TEL: (305)536-3400   PRIMARY SERVICE E-MAIL: SERVICE@GODOLAW.COM
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 5 of 15
                                                CASE NO.


                                 s/ Russell A. Dohan
                                 RUSSELL A. DOHAN (Florida Bar Number: 0008338)
                                 DOHAN LAW GROUP, P.A.
                                 A Member of GOLDBERG & DOHAN, L.L.P.
                                 2020 Ponce de Leon Blvd.
                                 Suite 1006
                                 Coral Gables, Florida 33134
                                 Telephone: (305) 536-3400
                                 Facsimile: (305) 536-3431
                                 Primary E-Mail: service@godolaw.com
                                 Attorney’s Personal E-Mail: rdohan@godolaw.com
                                 Attorneys for Plaintiff, DOLORES DOWNS GAZZOLA




                                          -5-
                           A MEMBER OF GOLDBERG & DOHAN, L.L.P.
              2020 PONCE DE LEON BLVD., SUITE 1006, CORAL GABLES, FL 33134
            TEL: (305)536-3400   PRIMARY SERVICE E-MAIL: SERVICE@GODOLAW.COM
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 6 of 15



  IMPORTANT NOTICE: Guests are advised to carefully read the terms and conditions of the Guest Ticket
  Contract set forth below which affect your legal rights and are binding. The Guest’s attention is
  specifically directed to Paragraphs 10 and 14 of the Terms and Conditions of the Guest Ticket Contract.
  Acceptance or use of this Contract shall constitute the agreement of Guest to these Terms and
  Conditions.

                                           NORWEGIAN CRUISE LINE
                                              Guest Ticket Contract
  1. Definitions: This Contract is between the Carrier and the Guest. The “Guest” is each person whose
  name appears on the face of this ticket and/or who uses the ticket for passage on the voyage described
  in the ticket, and includes any accompanying minors, and any of their heirs, successors, assigns or
  representatives. The word “Carrier” shall mean NCL (Bahamas) Ltd. doing business as Norwegian
  Cruise Line and shall include its subsidiaries, affiliates, agents, assigns, as well as the vessel upon which
  the voyage was booked or any vessel substituted in its place, including the master and crew of the
  vessel(s) for Guest’s voyage. However, for voyages on the Norwegian Joy, the word “Carrier” shall mean
  Eurosoft Corporation Limited doing business as Norwegian Cruise Line and shall include its subsidiaries,
  affiliates, agents, assigns, as well as the vessel Norwegian Joy, or any vessel substituted in its place,
  including the master and crew of the vessel(s) for Guest’s voyage.
  2. The Contract: The Guest agrees that this Contract governs the relationship between the Guest and
  the Carrier, regardless of the Guest's age, whether the Guest purchased the ticket on his or her own
  behalf, and/or whether the ticket has been held and/or presented by another person on behalf of the
  Guest. The Guest agrees that, except as expressly provided herein, this Contract constitutes the entire
  agreement between the Guest and Carrier, and shall supersede and exclude any prior representations
  that may have been made in relation to the cruise to the Guest or anyone representing him/her by
  anyone, including but not limited to anything stated in the Carrier's brochures, advertisements, and other
  promotional materials, by Norwegian Cruise Line or NCL America employees or by third persons such as
  travel agents. In the event of a direct conflict between a provision of this Contract and a provision of the
  Cruise Industry Passenger Bill of Rights (PBOR) in effect at the time of booking, the PBOR controls. No
  person other than the person(s) named in the Ticket Contract can use the Ticket Contract without the
  express written agreement of the Carrier. This Contract is only valid for the cruise specified in the
  accompanying ticket. The terms herein shall be binding upon payment of the cruise fare by the Guest and
  Guest accepts and agrees to the terms upon presenting this Contract to the Carrier for boarding even if
  no payment of the cruise fare has been made. The rights, defenses, immunities and limitations of liability
  set forth herein shall inure to the benefit of the Carrier and all concessionaires, independent contractors
  or other service providers; and affiliated or related companies, parents, subsidiaries, successors, assigns
  or fictitiously named entities; all suppliers, shipbuilders, component part manufacturers; and its or their
  owners, operators, managers, charterers, agents, pilots, officers, crew and employees.
  3. Terms of Fare:
  (a) Items Included in Fare: The fare paid by the Guest for this ticket includes transportation on the
  vessel named herein, full board, and ordinary vessel food, but does not include beer, wine, spirits, sodas
  or mineral waters, nor expenses incurred for other incidental or personal services/purchases. Fares do
  not include certain taxes, fees, port expenses and charges imposed by governmental or quasi-
  governmental authorities, including port authorities, service charges or the cost of the fuel supplement,
  nor any security surcharges or similar incidental surcharges, for which passengers will be charged. If
  governmental or quasi-governmental action results in any element of such taxes and fees exceeding the
  estimates used by Carrier for purposes of computing the quoted amount, Carrier reserves the right to
  pass through the extra amount. The Guest agrees that the Carrier shall not be liable to make any refund
  to the Guest for tickets that are wholly or partially unused by the Guest except as otherwise expressly
  stated in this Contract, any law or government regulation to the contrary notwithstanding. Refunds shall
  be made as specified herein and in the cancellation policy section of the Terms and Conditions of the
  cruise brochure, which policy is incorporated herein by reference.
  (b) Upgrades/Errors: Carrier reserves the right to collect the fare in effect for the accommodations
  selected by the Guest. Carrier shall be entitled to, but not obligated to, upgrade any guest free of charge
  to higher priced accommodations, at the sole discretion of Carrier. Carrier shall not be obligated to honor
  any booking resulting from, nor shall be responsible or liable whatsoever in connection with, misprints or



  4/2018
                                                                                                              "A"
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 7 of 15



  errors of any kind, whether in brochures, advertisements, on the Internet, during the booking process or
  otherwise, that result in Guest being undercharged for the cruise. Carrier reserves the right, prior to
  sailing, to collect the correct fare or cancel the booking and refund any payment made by Guest. Carrier
  reserves the right to cancel any booking and/or deny boarding to any Guest that maintains an outstanding
  balance in any amount owed to Carrier.
  (c) Service Charges: Certain members of Carrier’s crew are compensated by a combination of salary
  and incentive programs that are funded in part by the service charge paid by each Guest. The charge ,
  which is automatically added to your onboard account and subject to adjustment at your discretion, is
  intended to reward service provided in all departments and job categories and is distributed to employees
  according to Carrier's evaluation of job performance. A portion of the service charge collected by Carrier
  is also used for fleet-wide crew welfare programs.
  4. Carrier's Rules and Regulations:
  (a) Guest's Agreement: The Guest agrees to abide by the rules of the Carrier, including, but not limited
  to, the rules and regulations particularly set forth below, and to follow the lawful instructions of the
  vessel's officers and crew, at all times. The Guest accepts that failure to do so constitutes a material
  breach of this Contract which may subject the Guest, as well as any accompanying Guest(s), to
  involuntary disembarkation without liability whatsoever to the Carrier for any refund or any other related
  loss or expense to the Guest, and any accompanying Guest(s).
  (b) Carrier's Right to Confine, or Refuse or Revoke Passage: The Guest recognizes and agrees that
  the Carrier reserves the right, without incurring liability of any kind, to refuse or revoke passage to, or
  confine to a stateroom, any Guest who, in the sole judgment of the Carrier or vessel's medical personnel,
  may be refused admission into a port of landing or into the country of destination, or may be suffering
  from a contagious disease, or for any other cause may endanger themselves or others, or become
  obnoxious to others. Any Guest who is refused passage or otherwise denied any advertised benefit or
  service under this paragraph shall not be entitled to receive any compensation whatsoever and shall
  become liable for any resulting expenses incurred by the Carrier. Guest acknowledges that it is Carrier’s
  policy that all Guests must be onboard the vessel one (1) hour prior to the departure time noted on their
  cruise documents for the port of embarkation as well as one (1) hour before departure at all ports of call
  and agrees that it is the Guest’s responsibility not to miss such final boarding time. Any Guest who fails to
  board the vessel one (1) hour prior to departure is at risk of being left at the port of embarkation or port of
  call. In such event, Carrier shall have the right without notice to depart without the Guest and Guest shall
  be fully responsible to pay for or indemnify the Carrier from all expenses incurred to rejoin the vessel at
  the next port or for his/her own return passage, including, but not limited to, government fees or fines,
  visa fees, subsistence, lodging, air fare, launch fare, car hire or agency fees. In such event, Guest shall
  not be entitled to a refund and shall be deemed to have breached this ticket contract. Further, in such
  event, the entire fare shall be deemed fully earned by Carrier and no portion thereof shall be recoverable
  by Guest.
  (c) Guests under 21: Any Guest under 21 years of age is considered a minor. Any Guest under the age
  of 21 must be accompanied in the same, connecting, or side by side stateroom by a Guest 21 years of
  age or older at the time of embarkation who expressly agrees to be responsible for the under-21 Guest
  throughout the cruise. The Guest agrees that this responsibility includes, but is not limited to, preventing
  the under-21 Guest from violating the vessel's rules, including preventing the under-21 Guest from
  purchasing and/or consuming alcohol and/or gambling on board the vessel, except as set forth herein.
  Guests must be 21 years of age or older to purchase or consume alcohol. With the exception of Alaska
  and Hawaii itineraries, Carrier permits Guests, between the ages of 18 through 20, to purchase and
  personally consume wine and beer only while onboard and with the consent of an accompanying parent.
  Authorization will be given only when the accompanying parent completes the Young Adult Alcoholic
  Beverage Waiver form. This form can be obtained and completed at the Guest Services Desk upon
  embarkation of the vessel. However, Guests 18 years of age or older are permitted to consume alcoholic
  beverages when sailing on roundtrip European voyages without having to complete the Young Adult
  Alcoholic Beverage Waiver form. Guests must be 18 years of age to engage in gambling on the vessel.
  (d) Minors: If the Guest is an adult accompanying a minor or minors under the age of 18, and the adult
  Guest is not a spouse, parent, or legal guardian of the minor(s), the adult Guest must present an original
  Parent/Guardian Consent & Release Form, signed by both parents/legal guardians of the minor which
  authorizes the minor's travel, and further authorizes medical treatment in case of emergency, to a
  representative of the Carrier at the pier. If the adult Guest is the spouse of a minor, the adult Guest must



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 8 of 15



  present a certified copy of a valid marriage certificate to a representative of the Carrier at the pier. Failure
  to present any of the aforementioned documentation may result in boarding being denied with no refund
  provided. When accompanying a minor or minors on the vessel, the adult Guest agrees to be the agent of
  such minor(s) for all purposes, to accept and maintain full responsibility for supervising and ensuring the
  safety and health of such minor(s) and to bear full responsibility for the actions of such minor(s). Guest
  further ensures such minor(s) abide by the provisions of the guest ticket contract, all shipboard rules and
  regulations, and all applicable laws. The adult Guest further agrees that the Carrier is not liable for injury
  to minor(s) in the adult Guest's charge arising from the willful or negligent acts or omissions of other
  Guests or persons who are otherwise not acting on behalf of the Carrier. The adult Guest also agrees that
  under no circumstances will a minor be left aboard the vessel, other than in the care of the vessel's Kids'
  Crew or Teen's Crew programs, while the adult Guest responsible for the minor leaves the vessel for any
  reason, and in such circumstance the adult Guest agrees to indemnify and hold Carrier harmless for any
  and all loss, injury, or death of the minor or any other person involving the minor whatsoever. Adult guest
  must accompany all minors on any independently operated shore excursion purchased through Carrier.
  (e) Forbidden Articles: The Guest agrees not to bring on board the vessel, under any circumstances,
  any firearms or weapons of any kind, ammunition, explosives, or other substances of a dangerous nature,
  nor animals of any kind, except service or guide animals, provided that the Guest notifies the Carrier,
  prior to the cruise, of the Guest's intention to bring such animal and agrees to accept full responsibility for
  any expense, damage, losses, or injuries associated with or caused by such animal. The Guest further
  understands and agrees that any alcoholic beverages purchased ashore shall not be brought or
  consumed aboard the vessel under any circumstances, but shall be delivered to the vessel's crew at the
  gangway to be retained by the Carrier until the Guest disembarks at the end of the voyage. The Guest
  assumes all responsibility for complying with any applicable customs or import laws relating to any such
  purchase.
  (f) No Soliciting: The Guest shall not solicit other Guests, the Carrier's employees, personnel or agents
  during the voyage with respect to any professional, commercial, or business activity, whether for profit or
  otherwise, without the prior written consent of the Carrier.
  (g) Special Medical Care; Fitness to Travel: The Guest acknowledges that medical care while on a
  cruise ship may be limited or delayed and that the ship may travel to destinations where medical care is
  unavailable. Guest further understands that there may be circumstances beyond Carrier’s control which
  may prevent or delay a medical evacuation or disembarkation. The Guest warrants that the Guest, and
  those for whom the Guest is responsible, are fit to travel. Any condition of the Guest that may require
  special attention or treatment of any kind should be reported to the Carrier by the Guest when a
  reservation is requested. The Guest agrees not to present herself for boarding under any circumstances
  if, by the time the Guest will conclude her travel with the Carrier, she will have entered the 24th week of
  pregnancy. The Guest further understands and agrees that infants sailing onboard a vessel must be at
  least six (6) months of age at time of sailing. However, for voyages that have three (3) or more
  consecutive days at sea, the infant must be at least twelve (12) months old at time of sailing. Guests with
  special needs are advised that certain international safety requirements, shipbuilding requirements,
  and/or applicable regulations may cause difficulty for mobility-impaired persons or persons with severely
  impaired sight and/or hearing. Guests requiring the use of a wheelchair must provide their own as any
  wheelchairs available on the vessel are for emergency use only. For the convenience and comfort of such
  Guests, they are strongly encouraged to bring a collapsible wheelchair. Guests are advised that standard
  cabins are not designed to be barrier free and wheelchair accessible.
  (h) Liability of the Guest: The Guest shall be liable to and shall reimburse Carrier for all damages or
  loss of or to the vessel and its furnishings and any equipment or property of the Carrier or any other
  Guest caused directly or indirectly, in whole or in part, by any act or omission of the Guest or those for
  whom the Guest is responsible, whether willful or negligent, including but not limited to, theft or any other
  criminal act. The Guest shall further indemnify the Carrier and each and all of their agents or servants
  against all liability whatsoever arising from any personal injury, death or damage or loss whatsoever
  caused directly or indirectly, in whole or in part, by any willful or negligent act or omission on the part of
  the Guest or those for whom the Guest is responsible.
  5. Limitations and Disclaimers of Liability:
  (a) The Carrier and the Guest hereby agree there is no warranty, whether express or implied, as to the
  fitness, seaworthiness, or condition of the vessel or any person on board, or any food, drink, medicine, or
  provisions supplied on board the vessel. The Guest acknowledges that the Carrier is not an insurer of his



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 9 of 15



  or her safety during the course of the voyage, and the Guest agrees that the Carrier shall not be liable in
  any circumstances for any incident or injury arising from events occurring outside of the Guest areas of
  the vessel or outside of the vessel itself, including but not limited to those events occurring ashore
  (including shore excursions), on tenders not owned or operated by the Carrier, on or resulting from
  equipment not a part of the vessel, or upon docks and/or piers, or involving persons employed on board
  the vessel acting outside the course and scope of employment.
  (b) The Carrier disclaims all liability to the Guest for damages for emotional distress, mental suffering or
  psychological injury of any kind not resulting from a physical injury to that Guest, nor from that Guest
  having been at risk of actual physical injury, nor intentionally inflicted by the Carrier.
  (c) On international cruises which neither embark, disembark nor call at any U.S. port and where the
  Guest commences the cruise by embarkation or disembarks at the end of the Cruise in a port of a
  European Member State, Carrier shall be entitled to any and all liability limitations and immunities for loss
  of or damage to luggage, death and/or personal injury as provided under EU Regulation 392/2009 on the
  liability of carriers to guests in the event of accidents. Unless the loss or damage was caused by a
  shipping incident, which is defined as a shipwreck, capsizing, collision or stranding of the ship, explosion
  or fire in the ship, or defect in the ship (as defined by the Regulation), Carrier’s liability is limited to no
  more than 400,000 Special Drawing Rights (“SDR”) per guest (approximately U.S. $608,000, which
  fluctuates depending on the daily exchange rate as published in the Wall Street Journal) if the guest
  proves that the incident was a result of Carrier’s fault or neglect. If the loss or damage was caused by a
  shipping incident, Carrier’s liability is limited to no more than 250,000 SDRs per guest (approximately U.S.
  $380,000, which fluctuates depending on the daily exchange rate as published in the Wall Street Journal).
  Compensation for loss caused by a shipping incident can increase to a maximum of 400,000 SDRs per
  guest unless Carrier proves that the shipping incident occurred without Carrier’s fault or neglect.
  Shipping incidents do not include acts of war, hostilities, civil war, insurrection, natural disasters, or
  intentional acts or omissions of third parties. In cases where the loss or damage was caused in
  connection with war or terrorism, Carrier’s liability for any personal injury or death (whether occurring
  during a shipping incident or a non-shipping incident) is limited to the lower of 250,000 SDRs per guest or
  340 million SDRs per ship per incident. Punitive damages are not recoverable for cruises covered by EU
  Regulation 392/2009.                 For a copy of EU Regulation 392/2009, visit http://eur-
  lex.europa.eu/LexUriServ/LexUriServ.do?uri=OJ:L:2009:131:0024:0046:EN:PDF.                  In addition, Guests
  embarking a cruise in a European Member State port are afforded rights under EU Regulation 1177/2010.
  For additional information on EU Regulation 392/2009 please click here, and for information regarding EU
  Regulation 1177/2010 please click here.
  (d) In addition, and on all other cruises, Carrier and the vessel shall have the benefit of any statutory
  limitation of liability or exoneration of liability available in the applicable forum, or under any applicable
  national or international law, including, but not limited to, 46 U.S.C. §§ 30501 through 30509 and 30511.
  (e) The Carrier shall not be liable for any injuries or damages which occur while participating in any
  athletic or recreational activities aboard the vessel or onshore at any port of call, including, but not limited
  to, Guest participation in snorkeling programs or Guest usage of any paddleball, rock climbing wall,
  batting cage/pitching machine, bowling, bungee trampoline, ice skating, jet ski, rappelling wall, spider
  web, golf, onboard water-slides, hippo slide, gymnasium, jogging, swimming, diving, health club and
  sauna facilities. By utilizing said facilities, the Guest agrees to assume all risks arising therefrom and does
  hereby fully release and discharge the Carrier from any and all claims, demands, damages, causes of
  action, present or future, whether the same be known, anticipated or unanticipated, resulting from or
  arising out of the Guest's use or intended use of said facilities and/or activities.
  (f) For further provisions regarding limitations of the Carrier's liability, see also Sections 7 and 8, below.
  6. Vessel and Voyage:
  (a) Risk of Travel: The Guest admits and acknowledges that travel by ocean-going vessel occasionally
  presents risks and circumstances that may be beyond the ability of the Carrier to reasonably control or
  mitigate. The Guest's understanding includes all risks of travel, transportation, and handling of Guests
  and baggage. Except as provided in paragraph 6(f), the Guest therefore assumes the risk of and releases
  the Carrier from any injury, loss, or damage whatsoever arising from, caused by, or in the judgment of the
  Carrier or Master rendered necessary or advisable by reason of: any act of God or public enemies; force
  majeure; arrest; restraints of governments or their departments or under color of law; piracy; war;
  revolution; extortion; terrorist actions or threats; hijacking; bombing; threatened or actual rebellion,
  insurrection, or civil strife; fire, explosion, collision, stranding or grounding; weather conditions; docking or



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 10 of 15



  anchoring difficulty; congestion; perils of the sea, rivers, canals, locks or other waters; perils of navigation
  of any kind; lack of water or passageway in canals; theft; accident to or from machinery, boilers, or latent
  defects (even though existing at embarkation or commencement of voyages); barratry; desertion or revolt
  of the crew; seizure of ship by legal process; strike, lockout or labor disturbance (regardless whether such
  strike, lockout or labor disturbance results from a dispute between the Carrier and its employees or any
  other parties); or from losses of any kind beyond the Carrier's control. Under any such circumstances the
  voyage may be altered, shortened, lengthened, or cancelled in whole or part without liability to the Carrier
  for a refund or otherwise.
  b) Substitute Vessel: If the vessel does not sail on or about the advertised or scheduled date for any
  reason, including fault of the Carrier, the Guest agrees that the Carrier shall be entitled to substitute any
  other vessel or means of transportation, regardless of whether owned or operated by the Carrier, and to
  re-berth Guests thereon or, at the Carrier's option, to refund the fare paid or a pro rata portion thereof,
  without further liability for damages or losses of any kind whatsoever.
  (c) Itinerary Deviation: The Guest agrees that the Carrier has the sole discretion and liberty to direct the
  movements of the vessel, including the rights to: proceed without pilots and tow, and assist other vessels
  in all situations; deviate from the purchased voyage or the normal course for any purpose, including,
  without limitation, in the interest of Guests or of the vessel, or to save life or property; put in at any
  unscheduled or unadvertised port; cancel any scheduled call at any port for any reason and at any time
  before, during or after sailing of the vessel; omit, advance or delay landing at any scheduled or advertised
  port; return to port of embarkation or to any port previously visited if the Carrier deems it prudent to do so;
  substitute another vessel or port(s) of call without prior notice and without incurring any liability to the
  Guest on account thereof for any loss, damage or delay whatsoever, whether consequential or otherwise.
  (d) Transfer: The Guest agrees that the Carrier has an absolute right to transfer the Guest and/or the
  Guest's baggage to other carriers, whether by water, rail or air, to or toward the ultimate destination. In
  the event such substituted passage is for the convenience of the Carrier, it shall be at the Carrier's cost.
  Otherwise, it shall be at the cost of the Guest.
  (e) Compliance with Government Orders: The Carrier shall have the absolute right, without liability for
  compensation to the Guest of any kind, to comply with governmental orders, recommendations or
  directions, including but not limited to those pertaining to health, security, immigration, customs or safety.
  In the case of quarantine, the Guest agrees to bear all risks, losses and expenses caused thereby and
  will be charged for maintenance, payable day-by-day, if maintained on board the vessel for such period of
  quarantine. The Guest assumes all risks and losses occasioned by delay or detention howsoever arising.
  Costs connected with embarkation or debarkation of Guests and/or baggage and costs of transfer
  between vessel and shore as a result of the circumstances enumerated in this paragraph must be borne
  by the Guest.
  (f) Mechanical Failures of the Vessel: In the event of cancellation of voyage due to mechanical failures
  of the vessel, the Guest will be entitled to a full refund of the cruise fare, or a partial refund for voyages
  that are terminated early due to those failures. In the event a voyage is terminated early due to
  mechanical failure of the vessel, the Guest is also entitled to transportation to the vessel’s scheduled port
  of disembarkation or the Guest’s home city, at Carrier’s discretion and expense, as well as lodging at the
  unscheduled port of disembarkation, if required, at Carrier’s expense.
  7. Baggage and Valuables:
  (a) The term "baggage" means suitcases, valises, satchels, bags, hangers or bundles and their contents
  consisting of clothing, clothing accessories, toilet articles, and similar personal effects, including all other
  personal property of the Guest not in a container. The Carrier does not undertake to carry as baggage
  any tools of trade, household goods, fragile or valuable items, precious metals, jewelry, documents,
  negotiable instruments, or other valuables, including but not limited to those specified in 46 U.S.C. §
  30503. The Guest warrants that no such items will be presented to the Carrier within any receptacle or
  container as baggage, and hereby releases the Carrier from all liability whatsoever for loss of or damage
  to such items when presented to the Carrier in breach of this warranty. The Guest further warrants that he
  or she has not carried onto the vessel any goods or articles for purposes of trade or commerce, nor
  contraband, nor goods or articles which otherwise may violate the customs laws of the country from which
  the vessel embarks or of any other port State visited by the vessel during the course of the voyage, and
  the Guest agrees to indemnify the Carrier for any fines, duties, taxes, or other penalties that may be
  incurred as a result of any item brought on board by the Guest. The Carrier shall not be liable for any loss
  of or damage to any perishable items, dentures and/or other dental devices, optical devices (including



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 11 of 15



  contact lenses), medications, cameras, recreational and/or sporting equipment, jewelry, cell phones,
  clothing, electronic devices, cash, securities or other negotiable instruments under any circumstances
  whatsoever, whether carried within the Guest's baggage or otherwise.
  (b) The Guest and Carrier agree and stipulate that the aggregate value of all the Guest's baggage and
  any other property lawfully brought on board by the Guest, which shall include but not be limited to
  photographic equipment, jewelry, watches, cell phones, clothing and cash, does not exceed U.S. $100.00
  and any liability of the Carrier or the vessel for any cause whatsoever with respect to said baggage and
  other property regardless of whether carried in baggage or by a Guest shall not exceed such sum unless
  the Guest shall specify its true value, in writing, and pay to the Carrier before embarkation 5% of the
  excess of such value, in which case the Carrier's liability, if any, shall be limited to the actual damage
  sustained up to, but not exceeding such specified value. In no event shall Carrier be liable for normal
  wear or tear of the Guest's property or baggage. (c) The Guest agrees that all disclaimers and limitations
  of liability contained herein shall apply to all valuables stored or accepted for storage by the Carrier,
  including valuables stored with the Carrier in safety deposit boxes or security envelopes. The Carrier
  cannot accept responsibility for, and in no event shall be liable for, the loss of or damage to valuables or
  other articles left in cabins, and in no event shall the Carrier be liable for loss of or damage to property of
  any kind not shown by the Guest to have occurred while said property was in the Carrier's actual custody.
  (d) The Guest agrees to promptly report any loss of or damage to baggage during loading or
  disembarking, to the Carrier's personnel, prior to debarking the U.S. Customs area; the Carrier shall not
  be responsible for any such loss or damage which is not so reported. Liability, if any, for loss or damage
  to baggage occurring elsewhere than on board the vessel in connection with air, car, motor coach, ground
  transfers, porters, stevedores and/or hotels shall rest solely with the person or entity providing such
  services and the Guest agrees that the Carrier does not guarantee the performance of such services and
  shall not be liable in any respect or capacity for any such loss or damage. (e) The Guest will not be liable
  to pay nor entitled to receive any general average or salvage contribution or award in respect to property
  taken by the Guest onto the vessel.
  8. Independent Contractors:
  (a) Off-Vessel Transport and Activities: The Guest recognizes and agrees that, if and when the Carrier
  makes arrangements for the Guest for air transportation, hotel accommodations, ground transfers, shore
  excursions, medical care and/or for other transportation, activities, services, facilities or amusements
  occurring off of the vessel, the Carrier does so solely for the convenience of the Guest, the Carrier does
  not act on behalf of or supervise the parties or persons who own, furnish, or operate such conveyances,
  services or facilities, and the same are provided by independent contractors who work directly for the
  Guest and Guest is subject to such terms, if any, appearing in the tickets, vouchers or notices of such
  party or parties. Therefore, the Guest agrees that the Carrier assumes no responsibility for, nor
  guarantees the performance of, any such person, party, contractor, service or facility, and that the Carrier
  shall not be liable for losses or injuries arising from the acts or omissions of such person, party,
  contractor, service or facility.
  (b) Other Independent Contractors: The Guest recognizes that the persons providing other personal
  services offered on the vessel, including but not limited to, hairdressers, manicurists, personal trainers,
  and/or massage therapists are independent contractors who work directly for the Guest, and that the
  Carrier shall not be held liable for any loss or injury arising from the performance of such services.
  (c) Payment for Optional Services: Such parties or persons described in sub-sections (a) and (b),
  above, shall be entitled to make a proper charge for any service performed for or on behalf of the Guest
  and the cost of such service shall be the sole responsibility of the Guest.
  (d) For-Profit Entity: Notwithstanding that the Carrier, at the Guest's option, arranges air transportation,
  hotel accommodations, ground transfers, shore excursions and other services with independent suppliers
  of such services, the Guest understands and agrees that the Carrier, being a "for profit entity", earns a fee
  on the sale of such optional services.
  (e) Indemnity: Guest acknowledges and agrees that in the event the Carrier is found liable to pay
  damages to Guest based on the negligence or other wrongful conduct of any person or entity other than
  the Carrier, or is found liable to any other person or entity based on Guest’s conduct, whether by way of
  joint and several liability or otherwise, the Guest will indemnify and hold Carrier harmless for any and all
  such conduct and/or damages. This agreement to indemnify and hold the Carrier harmless shall
  specifically include, without limitation, all medical services provided on or off the vessel, as well as all




  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 12 of 15



  shore excursions, transportation or other facilities or activities provided or furnished by any person or
  entity other than Carrier.
  9. Medical Services and Facilities: The Guest recognizes and agrees that the Carrier is not in the
  business of providing medical services and/or operating medical facilities. To the extent that the vessel
  provides a surgeon or physician, or if the vessel requests emergency or other medical care or evacuation
  for the Guest on the Guest's behalf (hereinafter, "Medical Services"), it is understood and agreed that the
  Carrier does so solely for the convenience of the Guest, that such Medical Services are provided by
  medical professionals who work directly for the Guest, and that the Carrier does not undertake to
  supervise, nor does it supervise or direct the actions of the person(s) providing such Medical Services.
  The Guest therefore agrees that the Carrier cannot guarantee the performance of such Medical Services,
  and that the Carrier shall not be liable for losses or injuries arising therefrom. Persons or entities providing
  Medical Services shall be entitled to make a proper charge for any service performed for or on behalf of
  the Guest, and the cost of such service shall be the sole responsibility of the Guest. The Guest hereby
  agrees to reimburse and indemnify the Carrier for any funds advanced on account of any such charges.
  10. Limitations on Actions:
  (a) Suits for Injury or Death: The Guest agrees that no suit, whether brought in rem or in personam,
  shall be maintained against the Carrier for emotional or physical injury, illness or death of Guest unless
  written notice of the claim, including a complete factual account of the basis of such claim, is delivered to
  the Carrier within 185 calendar days from the date of the incident giving rise to such injury, illness or
  death; and no suit shall be maintainable unless commenced within one (1) year from the day of the
  incident giving rise to such injury, illness or death, notwithstanding any provision of law of any state or
  country to the contrary.
  (b) Other Suits: Any and all disputes, claims, or controversies whatsoever, other than for personal injury,
  illness or death of a Guest, whether brought in personam or in rem or based on contract, tort, statutory,
  constitutional or other legal rights, including but not limited to alleged violation of civil rights,
  discrimination, consumer or privacy laws, or for any losses, damages or expenses, relating to or in any
  way arising out of or connected with this Contract or Guest's cruise, no matter how described, pleaded or
  styled, between the Guest and Carrier, with the sole exception of claims brought and litigated in small
  claims court, shall be referred to and resolved exclusively by binding arbitration pursuant to the United
  Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (New York 1958), 21
  U.S.T. 2517, 330 U.N.T.S. 3, 1970 U.S.T. LEXIS 115, 9 U.S.C. §§ 202-208 ("the Convention") and the
  Federal Arbitration Act, 9 U.S.C. §§ 1, et seq., ("FAA") solely in Miami-Dade County, Florida, U.S.A. to the
  exclusion of any other forum. Guest hereby consents to jurisdiction and waives any venue or other
  objection that may be available to any such arbitration proceeding in Miami-Dade, Florida. The arbitration
  shall be administered by National Arbitration and Mediation (“NAM”) under its Comprehensive Dispute
  Resolution Rules and Procedures and the Fee Schedule in effect at the time of filing the dispute with
  NAM, which are deemed to be incorporated herein by reference. NAM can be contacted at 800-358-2550,
  attention Commercial Claims Dept., 990 Stewart Avenue, First Floor, Garden City, NY 11530, to respond
  to any questions regarding the arbitration process, as well as to request a copy of NAM’s current
  Comprehensive Dispute Resolution Rules and Procedures and the Fee Schedule. NEITHER PARTY
  WILL HAVE THE RIGHT TO A JURY TRIAL OR TO ENGAGE IN PRE-ARBITRATION DISCOVERY
  EXCEPT AS PROVIDED IN THE APPLICABLE ARBITRATION RULES AND HEREIN, OR OTHERWISE
  TO LITIGATE THE CLAIM IN ANY COURT (OTHER THAN SMALL CLAIMS COURT). THE
  ARBITRATOR'S DECISION WILL BE FINAL AND BINDING. OTHER RIGHTS THAT GUEST OR
  CARRIER WOULD HAVE IN COURT ALSO MAY NOT BE AVAILABLE IN ARBITRATION. An award
  rendered by an arbitrator may be entered in any court having jurisdiction under the Convention or FAA.
  Carrier and Guest further agree to permit the taking of a deposition under oath of the Guest asserting the
  claim, or for whose benefit the claim is asserted, in any such arbitration. In the event this provision is
  deemed unenforceable by an arbitrator or court of competent jurisdiction for any reason, then and only
  then the provisions of Section 14 below governing venue and jurisdiction shall exclusively apply to any
  lawsuit involving claims described in this Section. In any event, no claim described in this Section may be
  brought against Carrier unless written notice giving full particulars of the claim is delivered to the Carrier
  within thirty (30) days of termination of the Cruise and legal action on such claim is commenced within six
  (6) months from the date the claim arose, notwithstanding any provision of law of any state or country to
  the contrary.




  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 13 of 15



  (c) Guest Waives Right to Class Action Relief: THIS CONTRACT PROVIDES FOR THE EXCLUSIVE
  RESOLUTION OF DISPUTES THROUGH INDIVIDUAL LEGAL ACTION ON GUEST'S OWN BEHALF
  INSTEAD OF THROUGH ANY CLASS ACTION. EVEN IF THE APPLICABLE LAW PROVIDES
  OTHERWISE, GUEST AGREES THAT ANY ARBITRATION OR LAWSUIT AGAINST CARRIER
  WHATSOEVER SHALL BE LITIGATED BY GUEST INDIVIDUALLY AND NOT AS A MEMBER OF ANY
  CLASS OR AS PART OF A CLASS ACTION, AND GUEST EXPRESSLY AGREES TO WAIVE ANY
  LAW ENTITLING GUEST TO PARTICIPATE IN A CLASS ACTION. IF GUEST'S CLAIM IS SUBJECT
  TO ARBITRATION UNDER SECTION 10(b) ABOVE, THE ARBITRATOR SHALL HAVE NO
  AUTHORITY TO ARBITRATE CLAIMS ON A CLASS ACTION BASIS. GUEST AGREES THAT THIS
  SECTION SHALL NOT BE SEVERABLE UNDER ANY CIRCUMSTANCES FROM THE ARBITRATION
  CLAUSE SET FORTH IN SECTION 10(b) ABOVE, AND IF FOR ANY REASON THIS CLASS ACTION
  WAIVER IS UNENFORCEABLE AS TO ANY PARTICULAR CLAIM, THEN AND ONLY THEN SUCH
  CLAIM SHALL NOT BE SUBJECT TO ARBITRATION.
  (d) Appointment of Guest as Legal Representative of Minor: If the Guest is traveling with his or her
  natural born or adopted minor children, the Guest hereby agrees and stipulates to the appointment, upon
  boarding of him/herself as the legal representative of such minor children within the meaning of 46 U.S.C.
  § 30508(d) upon boarding.
  11. Travel Documentation: Upon embarkation, the Guest shall have in his or her possession, and
  assumes all responsibility for obtaining, all visas, passports, certified birth certificates, travel and health
  documents required by any governmental authority, and if he or she fails to do so the Carrier shall have
  no further obligation to transport or to furnish transportation to the Guest. The Guest is advised to consult
  his or her travel agent or the appropriate governmental authority concerning required documentation for
  travel. The Guest shall indemnify the Carrier for all penalties, fines, charges, losses and expenses
  imposed upon or incurred by the Carrier due to the Guest's failure to have proper documentation or
  otherwise comply with applicable laws or regulations of any kind. Any stamps on tickets, customs, excise
  or other taxes or fines on the Guest or the Carrier resulting from the Guest's conduct, embarkation
  expenses, and all expenses of such a nature are to be paid by the Guest. If the Guest is denied boarding
  for failing to comply with the requirements of this paragraph, the Carrier shall not be liable to refund the
  Guest's fare or for any other damages or expenses whatsoever.
  12. Use of Travel Agent: The Guest agrees that any travel agent utilized by the Guest in connection with
  the purchase of the cruise or issuance of this Contract, or for any related or incidental air or ground
  transportation or excursions, is solely the Guest's agent and the Guest shall remain liable to the carrier for
  the full applicable cruise fare. The Carrier shall not be responsible for any representations, insolvency or
  other conduct of a travel agent, including but not limited to such agent's failure to remit any portion of the
  cruise fare to the carrier, or any refund to the Guest. The Guest agrees that receipt of any refunds or
  notices by the Guest's travel agent, including this Contract, shall constitute receipt by the Guest.
  13. Severability: Except as provided in Section 10(c) above, should any provision of this Contract be
  deemed invalid for any reason, the Guest agrees that said provision is deemed to be severed from this
  Contract and shall be of no effect, but all remaining provisions herein shall remain in full force and effect.
  14. Venue and Governing Law: Except as otherwise specified herein, any and all disputes whatsoever
  arising out of or relating to this Contract or the Guest’s cruise, as well as the interpretation, applicability,
  and enforcement of this Contract shall be governed exclusively by the general maritime law of the United
  States, which shall include the Death on the High Seas Act (46 USCS § 30302) without regard to choice
  of law rules, which replaces, supersedes and preempts any provision of law of any state or nation to the
  contrary. It is hereby agreed that any and all claims, disputes or controversies whatsoever arising from,
  related to, or in connection with this Contract or the Guest's voyage, including any activities on or off the
  vessel or transportation furnished therewith, with the sole exception of claims subject to binding
  arbitration under Section 10(b) above, shall be commenced, filed and litigated, if at all, before the United
  States District Court for the Southern District of Florida in Miami, Florida, U.S.A., or as to those lawsuits
  for which the United States District Court for the Southern District of Florida lacks subject matter
  jurisdiction, before a court of competent jurisdiction in Miami-Dade County, Florida, U.S.A., to the
  exclusion of the Courts of any other country, state, city or county where suit might otherwise be brought.
  15. Cancellation: Cancellation fees for cruise, air, land and other charges apply to all Guests on the
  reservation. Cancellation fees for air, land and other charges will apply even if the reservation is not
  cancelled in full. Gateway changes for air and name changes for cruise, air, land and other add-ons are
  considered cancellations of those items. Cancellations must be telephoned to our Reservations



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 14 of 15



  Department. Depending on when the cruise is cancelled, cancellation charges will be assessed pursuant
  to the Terms and Conditions of the cruise brochure, and cancellation charges are subject to change
  without notice. Air tickets issued by our Air/Sea Department for Guests on our Air/Sea Programs are
  refundable only to Carrier. Group Guest policies may differ and payment and cancellation charges may
  differ by promotion. Refer to your travel agent, group booking agreement or promotion for specific terms
  and conditions.
  16. Use of Guest Likeness: The Guest consents to Carrier's use and display of the Guest's likeness in
  any video, photograph or other depiction for any purpose, commercial or otherwise, without compensation
  or liability of any kind. The Guest's consent extends to minors and other persons in the care and charge
  of the Guest. Guest further agrees that any type of photograph or recording, in any audio or video format,
  of the Guest, other guests, crewmembers, independent contractors, concessionaires, guest entertainers
  or any other third party onboard any of Carrier’s vessels or depicting said vessels, their design,
  equipment or any other feature or part of said vessels, shall not be used by Guest for any commercial
  purpose, or other financial gain, personal or otherwise, including but not limited to in any media format or
  broadcast, or for any other use without the express written consent of Carrier. Carrier is permitted to take
  any and all reasonable measures to protect Carrier and enforce this provision.

                                                 LAND PACKAGES
                                               Terms and Conditions
  NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Line, Eurosoft Corporation Limited d/b/a Norwegian Cruise
  Line and/or NCL America (hereinafter referred to as “Norwegian Cruise Line”) grants the purchaser
  ("Purchaser") of this Land Package Voucher ("Voucher") participation in this Ground Package Program.
  Purchaser hereby agrees by acceptance of this Voucher and the services provided thereby, both on
  his/her behalf, and on behalf of any other person, including minors, for whom this Voucher is accepted, to
  all terms and conditions set forth herein.
  1. Responsibility:
  Purchaser acknowledges that Norwegian Cruise Line does not own, control, maintain or supervise any
  airlines, air carriers, motorcoaches, taxis, ground carriers, hotels, restaurants, tour operators, sightseeing
  tours, or other transportation, facilities products, activities or services provided pursuant to this Voucher,
  nor their providers or employees. Purchaser acknowledges and agrees that each such provider is an
  independent contractor who is not and shall not be deemed an agent of Norwegian Cruise Line and that
  Norwegian Cruise Line makes no warranty or other representation regarding the suitability or safety of
  such providers or their conveyances, activities, facilities, products or services.
  In arranging for the transportation of passengers, excursions, hotels, accommodations, food, lodging or
  any other activities, facilities, products or services provided in connection with this Voucher, Norwegian
  Cruise Line does so only as a convenience to the Purchaser and Purchaser hereby acknowledges and
  agrees that Norwegian Cruise Line shall not be liable or responsible for any loss, damage, injury, death or
  any other claim whatsoever arising out of any acts or omissions of any such provider or during any
  activities described in this voucher, including but not limited to delay or inconvenience caused by late air,
  car or motorcoach arrivals, nor for any loss or damage to baggage or other property of the Purchaser.
  All personal property and personal effects shall be at "owner's risk" at all times and Carrier shall not be
  responsible for any such property or personal effects. Purchasers are cautioned against the risk of
  leaving personal articles in their hotel rooms or on conveyances. Norwegian Cruise Line does not assume
  any responsibility or liability whatsoever for any items or personal effects lost or damaged during any
  activity to which this Voucher applies.
  In addition to the rights, defenses, immunities and limitations set forth in its Guest Ticket Contract, and
  when not inconsistent with such Contract, Norwegian Cruise Line shall receive the benefit of all
  disclaimers and limitations of liability applicable to or issued by airlines, air carriers, motorcoaches, taxis,
  ground carriers, hotels, restaurants, tour operators or any other parties providing services pursuant to this
  Voucher.
  2. Price: Prices for this Ground Package Program do not include food, beverages or other incidental
  items, fees and taxes not specified herein or in documents provided to Purchaser. Prices quoted are in
  U.S. Dollars and are those in effect at the time of printing. Prices are subject to change without notice.
  3. Cancellations: In the event of strikes, lockouts, civil disturbances, weather or any other reason beyond
  its control, or in the interests of the safety and/or comfort of Purchaser or others, Norwegian Cruise Line
  may, at its sole discretion, cancel any services provided hereunder and may, but is not obligated to, offer



  4/2018
Case 1:19-cv-21535-FAM Document 1 Entered on FLSD Docket 04/22/2019 Page 15 of 15



  substitute hotels or services and shall not be liable for any loss whatsoever to Purchaser by reason of
  such cancellation or substitution.
  4. Severability: Should any provisions of these terms and conditions of this Voucher Contract be contrary
  to or invalid by virtue of the law of any jurisdiction, the remaining provisions herein shall remain in full
  force and effect.
  5. Enforceability: Purchaser acknowledges and agrees that the terms and contained herein are
  contractual and binding and not a mere recital and by acceptance of this Voucher Purchaser agrees to its
  terms.
  6. Entire Agreement: Except as otherwise provided for in the Guest Ticket Contract between Norwegian
  Cruise Line and the Purchaser for Purchaser's cruise aboard Norwegian Cruise Line's ship, the terms and
  conditions contained herein and in the Guest Ticket Contract shall be the entire agreement between
  Norwegian Cruise Line and Purchaser and shall supersede all representations or conditions contained in
  Norwegian Cruise Line's advertisements, notices, brochures, or other literature, or by Norwegian Cruise
  Line or NCL America employees and all promises and agreements made or claimed to have been made
  with Purchaser or any party representing Purchaser. In the event of any inconsistency between this
  Voucher and the Guest Ticket Contract, the latter shall control.
  7. Venue and Governing Law: Except as otherwise specified in the Guest Ticket Contract, it is hereby
  agreed that the terms and conditions of this Voucher shall be governed and construed under the laws of
  the State of Florida without regard to conflicts of law principles thereunder. It is hereby agreed that any
  and all claims, disputes or controversies whatsoever arising from, related to, or in connection with this
  Voucher or the Ground Package Program associated therewith, including but not limited to transportation,
  with the sole exception of claims subject to binding arbitration under Section 10(b) of the Guest Ticket
  Contract, shall be commenced, filed and litigated, if at all, before the United States District Court for the
  Southern District of Florida in Miami, Florida, U.S.A., or as to those lawsuits for which the United States
  District Court for the Southern District of Florida lacks subject matter jurisdiction, before a court of
  competent jurisdiction in Miami-Dade County, Florida, U.S.A., to the exclusion of the Courts of any other
  country, state, city or county where suit might otherwise be brought. (For further information, see
  paragraphs 10 and 14 of the Guest Ticket Contract above.)




  4/2018
